DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 9 and 17 have been amended to include the allowable subject matter indicated in the previous Office Action (9/29/2021).  Claims 2, 3, 10 and 11 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 4-9, 12-17 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: obtaining an intersection of a plurality of documents, for two document collections for which an intersection is to be obtained in a digital search, obtaining document collection lengths of the document collections, the document collection length of the document collection indicates a quantity of documents in the document collection; according to a length difference between the at least two document collections, determining an intersection algorithm for obtaining a document intersection; and obtaining a document intersection of the at least two document collections by using the determined intersection algorithm; where obtaining the document intersection of the at least two document collections by using the determined intersection algorithm comprises: when the length difference between the at least two document collections meets a preset condition, using a query element in the shortest document collection as a traversal starting point to search each of remaining document collections for the query element, wherein the shortest document collection is one of the at 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 9 and 17.  Therefore claims 1, 9 and 17 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152